DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9, 10, 13, 14, 25, 26, 40, 41, 69, 70, 72, 74-76 are allowed.

The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a search of the available patent and non-patent literature, and further considered the claims as amended in view of the relevant prior art resulting from the Examiner’s search and has determined that the limitations of claim 73 which were previously objected to in the prior office action and are now combined via the Applicant’s amendment with each of the independent claims place the claims in condition for allowance by overcoming the applied prior art in view of any possible reasonable obvious combinations of prior art resulting from the Examiner’s search. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berggren et al. US 2015/0208408 (See Figures 5 and 7 (determining of DL Control Channel (CC) resources comprising indices to CC resources and transmission of ARQ feedback of UL resources associated with the set of DL CC resources)).
Kakura et al. US 2011/0211538 (See Figures 6-10)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467